 FUNKHOUSER MILLS, DIVISION OF THE RUBEROID CO.245National Labor Relations Board as the representative of suchemployees.The unit is :All production and maintenance employees employed bySimmons, Inc., at its San Juan, Puerto Rico, place of busi-ness, excluding all office clerical employees, truckdrivers,drivers' helpers, dispatching and receiving clerks, ware-house employees, guards, and supervisors as defined in theNational Labor Relations Act.COIIITE DE EMPLE ADDS DE SIMMONS, INC.(ALSO KNOWN AS COMITE DE NEGOCIA-CIONES DE LOS EMPLEADOS DE SIMMONS,INC.,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)Dated-----------------------------------------------------(MICUEL PACHECOCINTRON,Representative)Dated-----------------------------------------------------(ArGEI. LUIS GA\IRARO,Representative)Dated-----------------------------------------------------(JUANA GARCIA,Representative)Dated-----------------------------------------------------(JosE C. BURGOS,Representative)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Funkhouser Mills, Division of The Ruberoid CompanyandUnited Cement,Lime and Gypsum Workers, Local Union 402.Case No. 10-CA-475. July 19, 1961ORDER REMANDING CASE TO TRIAL EXAMINERHearing upon the complaint herein was held before Trial Exam-iner John H. Dorsey on February 23, 24, and 25, 1960. On February24, 1960, on motion of the Respondent at the close of the GeneralCounsel's case,the Trial Examinerdismissedthe complaint insofaras it alleged that the Respondent had violated Section 8(a) (3) and(1) of the Act byfailingto recall, and by discharging, James E.Norrell.On June 23, 1960, the Trial Examiner issued his Interme-diate Report reaffirming his ruling of dismissal and further findingthat the Respondent had not engaged in the other unfair labor prac-tices alleged in the complaint, and recommending that the complaintbe dismissed in its entirety.Thereafter, the General Counsel filed132 NLRB No. 20. 246DECISIONSOF NATIONALLABOR RELATIONS BOARDexceptions to the Intermediate Report and a supporting brief.A.brief in support of the Intermediate Report was filed by the Re-spondent.On October 25, 1960, the Board issued an order finding that theGeneral Counsel had establisheda prima faciecase as to the dis-charge of employee Norrell and remanding the case to the Trial Ex-aminer for further proceedings to allow Respondent to present itsdefense to that allegation.The Board further found that the Inter-mediate Report did not adequately set forth"findings of fact, con-clusions,and the reasons or basis therefor,upon all material issuesof fact, law, or discretion presented on the record"as required bySection 102.45 of National Labor Relations Board Rules and Regu-lations, Series 8.Accordingly,the Board directed the Trial Exam-iner to prepare a Supplemental Intermediate Report in conformitywith those rules.On December 15, 1960, the hearing was reopened.1At the hearing,the Trial Examiner permitted,as directed by the order,the presenta-tion of Respondent's defense to the alleged discriminatory dischargeof Norrell, and rebuttal thereof by the General Counsel.On January 27, 1961, the Trial Examiner issued his SupplementalIntermediate Report, finding in part that the Board"has no authorityto remand a case to a Trial Examiner with directions to rewrite, andhow to write his Intermediate Report"; that the Intermediate Reportin this case "complied with"and "satisfied"the Administrative Pro-cedure Act(5U.S.C. 1001 et seq.),herein called the APA, as "re-peated"in the Board's Rules and Regulations;that in any event theBoard's Statements of Procedure"estop it from remanding to rewritean Intermediate Report"which does not satisfy the APA; and thatitwas "prejudicial error"for the Trial Examiner to comply withthe Board's order.Thereafter,the General Counsel filed furtherexceptions and a supporting brief.A brief in support of the Sup-plemental Intermediate Report was filed by the Respondent.The Trial Examiner's refusal to comply with the Board'sRulesis premised on his assertionthathe has been directed by the Boardto "rewrite"his Intermediate Report "in accord with a formula of itsown choosing."He further asserts that his Intermediate Reportsatisfies the requirements of Section 8 (b) of the APA.2Inferentially,the Trial Examiner is saying that the Board has directed him torewrite his Intermediate Report in some manner other than that pre-scribed by the APA. Such ii conclusion is wholly in error. The1The Trial Examiner requested the parties to file with him briefs on the question ofwhether the Board had the power to order him to rewrite his Intermediate ReportTheGeneral Counsel declined to submit such a briefRespondent did submit a brief on theBoard's powers in this respect2Section 8(b) of the APA,in pertinent part,requires inclusion in Trial Examiners'reports of "a statement of (1) findings and conclusions,as well as the reasons or basistherefor,upon all the material issues of fact,law or discretion presented on the record " FUNKHOUSER MILLS, DIVISION OF THE RUBEROID CO.247Board has directed the Trial Examiner to do that which he was re-quired by law and Section 102.45 of the Board's Rules and Regula-tions 3 to do in the first instance, namely, to prepare and issue anIntermediate Report in accordance with the requirements of theAPA. It was not enough for the Trial Examiner to make mere broadconclusions with respect to the allegations of the complaint, as hedid in his original Intermediate Report, without setting forth therelevant evidence supporting these conclusions and without an an-alysis of the evidence, including resolutions of credibility, to showhow he arrived at his conclusions.And it is not enough for the TrialExaminer merely to say, as he does in his Supplemental IntermediateReport, that he had considered all the evidence and contentions inmaking his findings and conclusions. It does not suffice, as he seemsto be saying, that he had done these things mentally.His report mustshow on its face what he had considered, and how, in reaching hisfindings of fact and conclusions of law.This is what the Board di-rected the Trial Examiner to do, and nothingmore, or less.The Trial Examiner further asserts that even if his IntermediateReport doesnot satisfy the requirements of the APA, the Board lacksauthority to remand the case to him with a direction to write a reportwhich meets these requirements.He argues that this is so becauseSection 101.12 of the Board's Statements of Procedure does not pro-vide for the remand of a case to a Trial Examiner "to rewrite anIntermediate Report" after the issuance of the report by the TrialExaminer and the consequent transfer of the case to the Board.Heregards the Board's failure specifically to provide for such procedurein Section 101.12 as tantamount to its estoppel to remand the Inter-mediate Report to him as it did in this case.He also considers theBoard's action in this circumstance as prejudicial error.No pro-tracted discussion of these arguments is necessary.The Trial Exam-iner ignores Section 102.48 of the Board's Rules and Regulationswhich provides that upon the filing by a party of exceptions to anintermediate report the Board, in disposing of the matters raisedthereby,may, among other things, "make other disposition of thecase."This express language is sufficiently broad to include theremand procedure herein involved.As to the TrialExaminer's asser-tion of prejudicial error, it may briefly be noted that he has failed togive any indication of who has been prejudiced by the remand of thecase tohim to perform his legal duty or how such result follows fromthe Board's Order. It is inconceivable that any party in this casecould possibly have been prejudiced by an order to theTrial Exam-iner to comply with the law and prepare a reportin such mannerSection 102.45 provides in part that the Trial Examiner's Intermediate Report "shallcontain findings of fact, conclusions,and the reasons or basis therefor,upon all materialisaues of fact, law, or discretion presented on the record " 248DECISIONSOF NATIONALLABOR RELATIONS BOARDthat the Board in reviewing the record, which necessarily includesthe Trial Examiner's Intermediate Report, may sensibly be apprisedof the reasons or basis for the Trial Examiner's findings and conclu-sions upon all the material issues of fact and law in the case.Furthermore, the statutory scheme of the APA and the NationalLabor Relations Act places direct responsibility upon the Board tosee to it that parties litigant be afforded the kind of IntermediateReport to which they are entitled by law.We again remand this case to the Trial Examiner with the explicitdirective that he prepare and issue an Intermediate Report in thiscase in compliance with the requirements of Section 102.45 of theBoard's Rules and Regulations and further instruct him that he, likeall other of the Board's Trial Examiners, must, in future cases inwhich he may issue Intermediate Reports, satisfy these requirements.Moreover, let it be explicit that we are not directing the Trial Exam-iner to make credibility resolutions in favor of one side or the other,or in favor of one witness or against any other witness.Nor do wedirect him to make findings favorable to one of the parties as opposedto the other, or as to the ultimate conclusions which he shall reachon the basis of the credibility resolutions and findings which he maymake.Our direction relates only to the need for his credibility resolu-tions, findings, and conclusions and the manner in which they are tobe set forth in his report.IT IS HEREBY ORDERED that the above-entitled case be, and it herebyis, remanded to the Trial Examiner for the preparation and issuanceof a Second Supplemental Intermediate Report setting forth findingsof fact, conclusions of law, and recommendations in conformity withthe Board's remand order of October 25, 1960, and with the Board'sRules and Regulations as explicated herein.MEMBERBROWN took no part in the consideration of the above OrderRemanding Case to Trial Examiner.New Orleans Roosevelt CorporationandGeneral Truck Drivers,Chauffeurs,Warehousemen and Helpers,Local 270, affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Ind.CasesNos.15-CA-17241 and 15-CA-1724-2. July 20, 1961DECISION AND ORDEROn September 15, 1960, Trial Examiner Ramey Donovan issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair labor132 NLRB No. 22.